Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
Claims 1-3, 5-6, and 15-18 are currently pending and have been fully considered.
Claims 4, 7-14, and 19-20 have been cancelled.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-6, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over SINGERMAN (U.S. 4312636).
SINGERMAN teaches novel anisole mixture (fuel component) and gasoline (an internal combustion fuel) containing the novel anisole mixture (fuel component).  	

SINGERMAN further teaches the number of anisoles in the anisole mixture is from about 10 to about 20 (fuel component including a mixture of 5 or more aryl ethers).  
The amount of novel anisole mixture is present in the liquid fuel composition from about 1 to about 25 wt% (the minor portion of the fuel component comprising aryl ethers accounts for 50 wt% or less but more than 1% of the total fuel blend).  [reference claim 21]
The novel anisole mixture comprises 100% aryl ethers (mixture of five or more aryl ethers makes up at least 80 wt% of the fuel component).
SINGERMAN does not explicitly teach that the fuel component is produced by reacting components in biomass pyrolysis oil, specifically one or more phenols with one of more hydrocarbyl moieties having 1 to 10 carbon atoms forming one or more hydrocarbyl-ether bonds.  
However, SINGERMAN teaches the compounds that are present in the novel anisole mixture.  

The claim appears to be an attempt at defining a product by its process for producing.
It appears that the anisoles taught in SINGERMAN are the aryl ethers that are taught.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 5, SINGERMAN teaches a novel anisole mixture with anisole, monomethyl anisole, dimethyl anisole, trimethyl anisole, ethyl anisole, propyl anisole, and, optionally, diethyl anisole.
Regarding claim 6, the mixture of anisoles are taught to have a boiling point of about 155°C to about 230°C.  
Distillation occurs when compounds boil off.  

It appears that the anisoles taught in SINGERMAN are the aryl ethers that are taught.
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over YEH (USPGPUB 2002/0108298).
YEH teaches a diesel fuel composition comprising a major amount of a base fuel (major portion of an internal combustion fuel) and a relatively minor amount of at least one chemical component (minor portion of a fuel component) other than generated in a refinery stream.

YEH teaches in paragraph 10 that the chemical component includes ethers. The ethers are taught to contain from 5 to 20 carbon atoms. The two hydrocarbyl groups are attached to ethereal oxygen may be in the form of primary, secondary, or tertiary alkyl groups, aryl groups. Examples are listed that include anisole.
YEH does not explicitly teach 5 or more aryl ethers.
However, YEH teaches in paragraph 4 that the diesel fuel composition comprises at least one chemical component.
It would be obvious to one of ordinary skill in the art to use at least one (such as 5 or more) chemical components that are similar to anisole (aryl ethers) with a reasonable expectation of success.
When the at least one chemical component (such as 5 or more) are similar to anisoles, the anisoles would be considered to be 100% wt. of the fuel component.
Regarding claim 1, the claim appears to be an attempt at defining a product by its process.
In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
YEH teaches in paragraph 4 that the diesel fuel composition comprises at least one chemical component. YEH also teaches anisole.
It would be obvious to one of ordinary skill in the art to use a blend of aryl ethers similar to anisole with a reasonable expectation of success.
Regarding claims 2-3, YEH teaches in paragraph 7 that the fuel may include both diesel fuel and Fischer Tropsch derived fuel. YEH further teaches that the olefin content of the base fuel is less than 10%.
Regarding claim 5, YEH teaches anisole in paragraph 10.
Regarding claim 6, YEH teaches in claim 6 that the mixture of chemical components has a T50 that is below 240°C.
Regarding claim 7, it would be obvious to one of ordinary skill in the art to choose aryl ethers as the only type of chemical components based on the disclosure of YEH.

It appears that, the compounds formed would be aryl ethers.
"[Ejven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 18, YEH teaches in paragraph 2 diesel fuel compositions for use in internal combustion engines.
Claim Rejections - 35 USC § 103
Claims 1-3, 5-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over BOOT (NL2008052C2).
BOOT teaches a fuel composition comprising a base fuel, a C1-C4 alcohol and an oxygenate.
BOOT teaches in lines 31-35 of page 2 that the base fuel is chosen from diesel fuel.

Oxygenates (fuel component) that may be used include cyclic essential oils or cyclic compounds or cyclic derivatives or mixtures. Especially preferred are taught to include anisole (aryl ether) and guaiacol.
BOOT does not appear to explicitly teach that the oxygenate comprises five or more aryl ethers.
However, BOOT teaches that the oxygenates may be mixtures of cyclic compounds.
It would be obvious to one of ordinary skill in the art to use a mixture of compounds that are similar to anisole and guaiacol with a reasonable expectation of success.
When the mixtures of cyclic compounds are compounds that are similar to anisoles, the mixtures of cyclic compounds would be considered to be 100% wt. of the fuel component.

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claims 2 and 3, BOOT teaches in lines 31-35 of page 2 that the base fuel is chosen from diesel fuel, as well as Fischer-Tropsch fuels (paraffinic diesel) or mixtures thereof.
Regarding claim 5, Oxygenates that may be used include cyclic essential oils or cyclic compounds or cyclic derivatives or mixtures. Especially preferred are taught to include anisole (aryl ether) and guaiacol.
Regarding claim 7, the oxygenate may be anisole.
Regarding claims 15-17, the claim appears to be an attempt at defining a product by its process.
It appears that the compounds formed would be aryl ethers.
In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966.
Regarding claim 18, BOOT teaches in lines 1-5 of page 1 that the fuel composition may be used in an engine and diesel fuel is taught by BOOT. It is known in the art to use a diesel fuel in an internal combustion engine.
Response to Arguments
Applicant's arguments filed 03/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that the claims have been amended to state that the mixture contains less than 1 wt% of free alcohol groups.
It is noted that the mixture refers to the mixture of 5 or more aryl ethers.  
Applicant argues that YEH does not teach the amount of anisole nor how to increase the distillation range.
YEH teaches a diesel fuel composition comprising a major amount of a base fuel (major portion of an internal combustion fuel) and a relatively minor amount of at least one chemical component (minor portion of a fuel component) other than generated in a refinery stream.
Although YEH does not explicitly mention the amount, one of ordinary skill in the art would interpret “a major amount” as more than 50% and “a minor amount” as less than 50%.
Applicant argues that there is no reasonable expectation of success to use a mixture or aryl ethers even though YEH teaches the use of anisole.  
Applicant argues that BOOT also do not teach the mixture of 5 or more aryl ethers.  
Applican’ts arguments are unpersuasive for the following reasons.
YEH teaches a mixture of chemical compounds.
BOOT teaches oxygenates that are mixtures of cyclic compounds.
Both YEH and BOOT explicitly teach the use of anisole.
It would be obvious to one of ordinary skill in the art to use a mixture of compounds that are similar to anisole with a reasonable expectation of success.
It is noted that the specification do not demonstrate with results how at least 5 aryl ethers is critical.


Conclusion

GREEN et al. (USPGPUB 2015/0307795) teach distillable fuel markers for fuels. GREEN et al. teach in paragraph 4 that the fuels include diesel fuels. GREEN et al. teach in paragraphs 5 and 6 the formula of the distillate fuel markers are Ar(R2)m(OR1)n wherein R1 is C4-C12 alkyl, and R2 C1-C4 alkyl or C3-C6 alkenyl. M is 0-2 and n is 1-2. GREEN et al. teach in paragraph 12 that one or two or three or more marker compounds may be used.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MING CHEUNG PO/Examiner, Art Unit 1771      


/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771